Duke, J.
1. Under repeated rulings of the Supreme Court and of this, court a failure by counsel for the plaintiff in error to serve a copy of his brief on opposing counsel is no ground for a dismissal of the bill of exceptions. ■ .
2. Por no reason assigned did the judge of the superior court err in denying and overruling the certiorari.
3. This court not being satisfied that the writ of error was prosecuted for the purpose of delay only, the request for the award of damages against the plaintiff in error is denied.

Judgment affirmed.


Broyles, O. J., and Blood/worth, J., concur.